Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 12/30/2020 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 12/30/2020. Claims 1-2, 4, and 6 have been amended. Claims 1-6, and 8 are allowed.
					Allowable Subject Matter
3.        The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art GE (US PG Pub: 2019/0056716) appears to teach a three-dimensional object data generation apparatus forming system comprising: an object forming apparatus, comprising a discharging head for discharging forming material, that forms a three-dimensional object on a basis of three-dimensional object data; and an object data generation apparatus, wherein the object data generation apparatus, comprising a processor; obtains a plurality of second attributes achievable by the object forming apparatus from the object forming apparatus.
	Nuuja (US PG Pub: 2016/0337549) appears to teach the omitted voxels are replaced by voxels of a different material than the original voxels.
Young (US Patent: 9600929) appears to teach System, computer-readable medium and method for 3D-differencing of 3D voxel models;
Anderson (US PG Pub: 2010/0171740) appears to teach defining a segmentation algorithm for segmenting the volume data within the 3D scene, the segmentation algorithm comparing a pre-determined threshold to an attribute of a voxel of the plurality of voxels, defining a control parameter associated with the attribute for controlling the segmentation algorithm, adjusting the control parameter to guide the segmentation algorithm in segmenting the volume data set to generate a visualized geobody, and displaying the visualized geobody.
	 None of the prior art on record taken either alone or in obvious combination disclose the “determines whether the first attribute is different from each of the plurality of second attributes; replaces the each of the plurality of first voxels with a plurality of second voxels in response to determining the first attribute is different from the each of the plurality of second attributes; and sets the plurality of second attributes to the plurality of second voxels so that the Application No.: 16/285,235plurality of second attributes appears the same as the first attribute ” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Claims 2-6, and 8 are allowed due to their direct/indirect dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.